Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornfield (US20120310141A1).
Regarding claim 1, Kornfield et al. teaches a light delivery/illumination system (claim 1) for use with a light adjustable lens ([0137] light delivery to light adjustable lens implant), the system comprising: a LED illuminators to generate a beam source [0098], and a beam shaping system where the central intensity pattern varies along the optical axis [0124]-[0125] (Fig 3 shows various planes of interest at different depths on the optic axis; Figs 15A-D show the intensity of light delivered at these planes with a central intensity varying along the depths), with a relative central intensity reduction that is greater at the retina than at the lens plane ([0040] Fig 15C vs 15D the intensity is reduced to a greater degree at the retina versus the lens plane). 
Regarding claim 9, Kornfield teaches the system of claim 1 and using the delivery device to lock-in a light adjustable lens [0137].
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kornfield (US 20120310141 A1).
Regarding claim 2, Kornfield teaches the system of claim 1 and a light delivery system wherein the central intensity reduction pattern varies across its diameter (Fig 15A-D the intensity is varied over the diameter of each surface/plane), and where the system can be modified based on the parameters of the light sources to alter the intensity at given location according to known mathematical relationships [0100]-[0110], with this variation in mind it would be obvious to one of ordinary skill in the art to modify the device of Kornfield to create and intensity pattern where the central intensity is equal to the maximum intensity minus a reduced beam center intensity, divided by the maximum intensity. This modification would be made with the goal of delivering a “distribution of irradiation delivered to a target in the anterior segment (lens) and 
	Regarding claim 3, Kornfield teaches the system of claim 2 and a light delivery system which avoids targeting a retinal anti-target along the central optical axis which includes the fovea [0125]-[0126].
Regarding claim 4, Kornfield teaches the system of claim 3 where the central region includes the fovea [0125]; the central region shown in the embodiments of Kornfield is larger than 2mm (Fig 15D), however examiner considers the teachings of the system to be modified based on the parameters of the light sources to alter the intensity at areas on the incident planes according to known mathematical relationships [0100]-[0110] and variation in the parameters of the treatment system [0261]-[0267], with these variations in mind it would be obvious to one of ordinary skill in the art to modify the device of Kornfield to create a central intensity pattern on the retina which is smaller (less than 2mm) than what is explicitly taught through routine experimentation of the treatment device parameters. This modification would be made with the goal of delivering a “distribution of irradiation delivered to a target in the anterior segment (lens) and substantially avoiding irradiation at the anti-target in the posterior segment (retina with fovea and macula)” [0098]; while Kornfield teaches a larger area to protect; the essential area to protect is the fovea, which is less than 2mm large (seen in Fig 2B). Because of this one of ordinary skill would recognize that although the size of protection is reduced in the optimization, the key retinal structures can remain protected. 
Regarding claim 5, Kornfield teaches the system of claim 2 and where the intensity pattern on the central macular region of the retinal plane is negligible [0266] or 2 (Fig 15D, the central illumination is at a minimum intensity which is measured to be 0 mW/cm2).
	Regarding claims 6 and 7, Kornfield teaches the system of claim 1 and further teaches where the system provides varying intensity profiles at different planes within the eye including: the retinal plane, the lens plane, the corneal surface plane [0040] (Fig 15A-D); each of these profiles includes a variance in the central intensity relative to peripheral regions. At the retinal plane 15D, the central intensity reduction is greater than 50%; further at the anterior planes/LAL plane there is a central reduction that is less than the reduction at the retina, this value of reduction can be varied according to the parameters of the treatment system [0261]-[0267] and it would be obvious to one of ordinary skill in the art to optimize the central reduction values to maximize light to the lens planes (a lower central intensity reduction at the anterior planes for maintaining irradiance to lock-in a light adjustable lens [0137]) while minimizing central irradiance at the retina with the goal to meet safety limits of intensity delivery to the retina, specifically the fovea and macula [0290]-[0292].
Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kornfield (US 20120310141 A1) as applied to claim 1 above, and further in view of Kessel (US 20110202114 A1).
Regarding claim 8, Kornfield teaches a system substantially as claimed in claim 1. Kornfield does not teach where the system uses the wavelength of claim 8. Kessel teaches a device delivering light to the eye [0121] where the system uses light in the 300nm-450nm [0162]-[0170]. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the light delivery system of Kornfield with the 
Regarding claim 10, Kornfield teaches a system substantially as claimed in claim 1. Kornfield does not teach wherein the system uses a disk to reduce central irradiation. Kessel teaches a device delivering light to the eye [0121] where the beam is shaped by a protective stop (obscuration disk) placed at a conjugate plane to the retina so that the image/shadow of the stop is projected to the fovea as a protective measure (Fig 15C [0190]-[0192] [0291] (examiner considers that by placing this stop the shadow at the central region would reduce the central intensity in the manner described in the instant application para [0031]). It would be obvious to one of ordinary skill in the art at the time of invention to have modified the light delivery system of Kornfield with the protective stop of Kessel because “when exposing the eye to light there is a risk of damage, in particular retinal damage and particularly damage of the fovea. One embodiment of the invention provides means for radiation protection of the retina and/or the fovea.” [0191] Further, examiner notes this modification comprises the use of known technique (blocker element to protect the fovea) to improve similar devices (systems to deliver light to the eye) in the same way (the sensitive areas of the retina may avoid damage from incident light).
Regarding claim 12, Kornfield teaches a system substantially as claimed in claim 1. Kornfield does not teach wherein a beam attenuator shapes the intensity pattern. Kessel teaches a device delivering light to the eye [0121] where the system includes a .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kornfield (US-20120310141-A1) in view of Kessel (US-20110202114-A1) as applied to claim 12 above, and further in view of Platt (US-20020100990-A1).
Regarding claim 13, Kornfield in view of Kessel teaches a system substantially as claimed in claim 12. Kornfield in view of Kessel does not teach an LCD attenuator. Platt teaches a beam intensity shaper which is a LCD [0038] in transmission mode [0071]. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the light delivery system with beam modulation of Kornfield in view of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kornfield (US 20120310141 A1) in view of Kessel (US 20110202114 A1) as applied to claim 10 above, and further in view of Donitzky (US 20160236006 A1).
Regarding claim 11, Kornfield in view of Kessel teaches a system where a protective stop limits intensity on a retinal plane, but not that the stop is part of a beam aperture. Donitzky teaches a beam delivery system for use in the eye [0017]-[0019] where an aperture limits light intensity allowed through it. It would be obvious to one of ordinary skill in the art to have modified the protective stop of Kornfield in view of Kessel to include a perimeter aperture of Donitzky because the aperture may allow “the intensity of the light may be adjusted” [0034], in this way the aperture may allow for further intensity control when added to the central protective stop. Further, examiner notes this modification comprises a use of known technique (aperture stop to control intensity) to improve similar devices (ophthalmic light delivery systems) in the same way (an aperture allows for more control over intensity delivered to the eye).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/
Examiner, Art Unit 3792                                                                                                                                                                                             
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 June 2021